Citation Nr: 1820022	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection a bilateral ankle disorder.

5.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for an eye disorder is considered within the Remand section of this document and is Remanded to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of the left ear for VA compensation purposes.

2.  The Veteran's right ear hearing loss was not incurred during or as a result of service.  Hearing loss disability was not shown within 1 year of service separation.

3.  The Veteran does not have tinnitus that was incurred during or as a result of service.  It was not shown to be present within 1 year of service separation.

4.  The probative, competent evidence is against a finding that the Veteran has a bilateral ankle disorder that was incurred during or as a result of service.  Any arthritis was first shown more than 1 year after service separation.

5.  The probative, competent evidence is against a finding that the Veteran has a bilateral foot disorder that was incurred during or as a result of service.  Any arthritis was first shown more than 1 year after service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a bilateral ankle disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a bilateral foot disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and analysis

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Certain chronic diseases, to include sensorineural hearing loss, tinnitus, and/or arthritis may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records show normal hearing at entrance and separation with no complaints of tinnitus or hearing loss.  

In post-service treatment records from October 2008, January 2011, and August 2011, the Veteran denied difficulty hearing.  A September 2011 treatment record showed the Veteran presented with bilateral hearing loss. The physician noted that the symptoms were gradual in onset and started three years prior. 

At a November 2011 VA examination, puretone audiometry test results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
15
25
20
25
Left
20
20
20
15
30
  
The Veteran's speech recognition scores were 92 percent in the right ear and 94 percent in the left ear. The Veteran was diagnosed with normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of an in-service event.  As a rational, the examiner stated that the Veteran's hearing was normal on his December 1971 separation examination.  

The Veteran's current hearing thresholds are normal from 250-600 Hz falling to a minimal loss of 30dB at 8000 Hz only in the right ear and essential normal hearing from 250-600 Hz with a minimal loss of 30 dB at 4000 Hz and a mild loss of 35dB at 8000 Hz only.  [The] Veteran has only noticed hearing difficulties since the 1980s (was released from active duty in Jan 1971). Veteran worked for 41 years in the postal service.  

Regarding the Veteran's claim for tinnitus, the examiner stated that the Veteran did not report tinnitus upon examination. 

The Veteran testified at the January 2017 Board hearing that he began experiencing hearing loss during service.  

Service connection may not be granted without evidence of a current disorder. Because the Veteran's left ear hearing loss does not rise to the level of a disability for VA benefits purposes, it fails the first step of the Shedden test, and the Board cannot grant service connection for this disability.  Similarly, as the Veteran denied tinnitus at the VA examination, there is no disability for which to grant service connection.  Therefore, these claims are denied.  

Regarding the right ear hearing loss, the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  However, the Board finds that service connection is not warranted as there is no nexus between the Veteran's hearing loss and service.  His separation examination was normal and the Veteran did not allege trouble with his hearing until many years after his discharge. The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran is competent to provide lay evidence as to his symptoms but the Board finds the contemporaneous medical records showing his complaints of onset and the VA examiner's expert medical opinion to be more probative.  Therefore, the Veteran's claim is denied.


Bilateral ankle and feet disorders

Service treatment records show the Veteran had hyperhydrosis of the feet in 1970 and injured his left foot playing volleyball in 1971.  There were no complaints, diagnosis, or treatment for an ankle injury or disorder during service.  An examination of his foot was negative.  His separation examination showed a normal clinical evaluation of the feet and lower extremities. 

Post service treatment records from February 2004 show the Veteran reported pain under his feet and large calluses.  

The Veteran underwent a VA examination of his feet in September 2011.  The examiner noted diagnoses of plantar spurs and Achilles tendon spur per x-ray findings of the bilateral feet.  The Veteran reported daily pain in his feet and related the onset to walking on hard floors at the U.S. Postal Service as a mail handler.  The examiner performed a full examination.  He opined that the Veteran's foot disorders are less likely than not due to service because "the foot injury treated during service was a self-limiting condition.  There is no evidence of chronicity of a foot condition during military service.  These conditions are more likely due to the extensive standing and walking required by his career as a mail handler."

In a January 2016 statement by psychologist, J.W., Ph.D., Dr. W. stated that the Veteran injured his ankles during service and that his injuries are in his military medical records. 

The Veteran appeared at a Board hearing in January 2017.  He testified that he injured his ankle playing football in service and that he injured the other ankle on a separate occasion playing volleyball in service.  He stated that he sought medical treatment both times.  The Veteran further testified that sometimes, during service, his ankle would give out on him.  Post-service, he first sought treatment for his ankles with a private doctor in the 1980s.  He subsequently had no problems until 2008 or 2009 when he began to have pain.   The Veteran also stated that although the VA examiner attributed his foot disorder to his standing and walking as a mail handler, the Veteran was riding and not walking as a mail handler and did not deliver or carry the mail.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran competently stated that he experienced ankle and foot pain since service, the Board finds the opinion of the VA examiner and the service treatment records showing a negative ankle examination and a normal clinical evaluation of his feet and lower extremities to be more probative than the Veteran's lay statements regarding onset and etiology.  Therefore, the Veteran's claims for service connection for bilateral foot and ankle disorders are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

Remand is required to obtain a VA examination regarding the Veteran's eye disorder.  

Service treatment records show no complaints, diagnosis, or treatment for an eye injury or disorder during service.  His separation examination showed a normal clinical evaluation of his eyes.  

Post service treatment records from January 2011 show the Veteran has posttraumatic glaucoma of the left eye, cataract, and diabetes mellitus with ocular manifestations.  A December 2012 VA treatment record showed the Veteran has a history of trauma with a bungee stick in the military and he is legally blind in the left eye.  

In a January 2016 statement by psychologist, J.W., Ph.D., Dr. W. stated that the Veteran injured his eye during bungee stick training during basic training and he did not go to sick call at that time.  

At the January 2017 Board hearing, the Veteran testified that he got hit in the eye with a bungee stick in service but did not seek treatment at that time.  Rather, he developed eye problems later and they discovered a scratch on his cornea.  The Veteran stated that his glaucoma had not been linked to his in-service injury but that he was told by his VA providers that his eye injury was due to his in-service injury.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. Id. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, the Board finds that remand is necessary.

Furthermore, the Veteran testified that there are records of treatment for his eye that have not been associated with the claims file.  Therefore, upon remand, efforts must be made to collect those records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to his claims for service connection.  Document all unsuccessful attempts to obtain such records. 

2. Forward the claims file to an appropriately qualified VA examiner to obtain an opinion regarding the etiology of the Veteran's eye disorder.  If an examination is needed, schedule the Veteran for an appropriate VA examination. The claims folder should be made available to and reviewed by the examiner. 

The examiner must provide all relevant diagnoses of disorders of the eyes. Then, the examiner must opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's eye disorder was incurred during or as a result of service.  

A comprehensive medical rationale is requested in response to all opinions and findings entered. 

3. Then readjudicate the appeal. If the claims remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


